Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 1/24/2019.  Accordingly, claims 1- 15 are pending.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (US 10496262 B1) in view of Han (US 2018/0373242 A1).
As per claim 1, Ebrahimi discloses: a control method of a mobile robot using a terminal apparatus, the terminal apparatus including a 5camera, a display that displays a display screen including the mobile robot that autonomously travels, and a first control circuit, the mobile robot including a second control circuit (see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15),
the control method comprising performing control to:  10cause the first control circuit to
(a1) acquire a first planned route of the mobile robot (see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15),
(see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15 and col. 6 line 29-38), and
(a4) transmit the second planned route 25generated to the first control circuit (see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15 and col. 6 line 29-38).  
Ebrahimi discloses the invention as detailed above. 
Ebrahimi further discloses generating maps, and the use of Simultaneous localization and mapping (SLAM) techniques for locating and navigating the robot; and a user interface configured to direct/route the cleaning robot to within certain boundaries (see Ebrahimi at least col.2 line 53- col. 3 line 60- col. 4 line 34 “user selected and instructed cleaning boundaries and instructions”).
However, Ebrahimi does not appear to explicitly disclose (a2) display, on the display, a first screen having the first planned route superimposed on a 15camera image taken by the camera, and (a3a) detect a contact point on the display on which the first screen is displayed and transmit a position of the contact point to the second control circuit.
Nevertheless, Han who is in the same field of endeavor discloses (a2) display, on the display, a first screen having the first planned route superimposed on a 15camera image taken by the camera, and (a3a) detect a contact point on the display on which the first screen is displayed and transmit a position of the contact point to the second control circuit (see Han at least fig. 1- 30 and in particular fig. 10, 12, 17, 20, 25 & 27-30).
One of ordinary skill in the art, prior to the effective filing date of the given invention would have been motivated to combine Han’s robotic control management process with those of Ebrahimi’s robotic floor cleaning system in order to form a more manageable and user-friendly system (i.e., by actually showing the maps of the rooms and allowing for user route manipulation). 
(see Ebrahimi at least col.2 line 53- col. 3 line 60- col. 4 line 34). 
Both Ebrahimi and Han disclose claim 2: further comprising performing control to cause the first control circuit to superimpose a figure 5indicating a travel direction of the mobile robot and a planned travel area of the mobile robot on the first screen as the first or second planned route (see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15 and col. 6 line 29-38 and see Han at least fig. 1- 30 and in particular fig. 10, 12, 17, 20, 25 & 27-30).
	Motivation for combining Ebrahimi and Han, in the instant claim, is the same as that in claim 1 above.   
Both Ebrahimi and Han disclose claim 3: wherein the mobile robot is a cleaner, the cleaner including a cleaner main body having a suction port on a bottom surface, a suction unit disposed in the cleaner main body, a drive unit that is disposed in the cleaner main body and drives travel of the cleaner, and the 15second control circuit, the control method further comprising performing control to: cause the second control circuit to control the suction unit and the drive unit to perform cleaning while 20traveling and transmit information on an area where cleaning is completed by the cleaner to the first control circuit; and cause the first control circuit to further superimpose, after the first control circuit receives the 25information on the area where the cleaning is completed 134from the second control circuit, the area where the cleaning is completed by the cleaner on the first screen (see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15 and col. 6 line 29-38 and see Han at least fig. 1- 30 and in particular fig. 10, 12, 17, 20, 25 & 27-30).
	Motivation for combining Ebrahimi and Han, in the instant claim, is the same as that in claim 1 above.   
Both Ebrahimi and Han disclose claim 4: further comprising performing control to: cause the first control circuit to (a3a) detect, when detecting the contact point on the display on which the first screen (see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15 and col. 6 line 29-38 and see Han at least fig. 1- 30 and in particular fig. 10, 12, 17, 20, 25 & 27-30).
	Motivation for combining Ebrahimi and Han, in the instant claim, is the same as that in claim 1 above.   
Both Ebrahimi and Han disclose claim 5: further comprising performing control to:  25cause the first control circuit to 135(a3a) detect, when detecting the contact point on the display on which the first screen is displayed, a swipe motion including a plurality of contact points as the contact point, and transmit positions of the plurality 5of contact points to the second control circuit; and cause the second control circuit to (a3b) generate, when generating the second planned route of the mobile robot that travels through the plurality of contact points received from the 10first control circuit, the second planned route having a travel direction extending from a position of the mobile robot toward a last contact point of the plurality of contact points included in the swipe motion (see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15 and col. 6 line 29-38 and see Han at least fig. 1- 30 and in particular fig. 10, 12, 17, 20, 25 & 27-30).
	Motivation for combining Ebrahimi and Han, in the instant claim, is the same as that in claim 1 above.   
Both Ebrahimi and Han disclose claim 6:  further comprising performing control to: cause the first control circuit to (a3a) detect, when detecting the contact 20point on the display on which the first screen is displayed, the swipe motion that continues for a time equal to or greater than a first threshold, and (see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15 and col. 6 line 29-38 and see Han at least fig. 1- 30 and in particular fig. 10, 12, 17, 20, 25 & 27-30).
	Motivation for combining Ebrahimi and Han, in the instant claim, is the same as that in claim 1 above.   
Both Ebrahimi and Han disclose claim 7:  further comprising performing control to cause, when the first control circuit detects a swipe motion including a plurality of contact points as the contact point in the (a3a), the second control circuit to 15generate the second planned route for changing an orientation of the mobile robot based on a line segment passing through each of the plurality of contact points included in the swipe motion (see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15 and col. 6 line 29-38 and see Han at least fig. 1- 30 and in particular fig. 10, 12, 17, 20, 25 & 27-30).
	Motivation for combining Ebrahimi and Han, in the instant claim, is the same as that in claim 1 above.   
Both Ebrahimi and Han disclose claim 8: further comprising performing control to cause, when the first control circuit detects a swipe motion including a plurality of contact points as the contact point in the (a3a), the second control circuit to 25generate, when the swipe motion is a straight 137motion on the screen, the second planned route having a travel direction extending from a position of the mobile robot toward a last contact point of the plurality of contact points included in the swipe motion, and  5generate, when the swipe motion is a curved motion on the screen, the second planned route curved to change an orientation of the mobile robot based on a line segment passing through each of the plurality of contact (see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15 and col. 6 line 29-38 and see Han at least fig. 1- 30 and in particular fig. 10, 12, 17, 20, 25 & 27-30).
	Motivation for combining Ebrahimi and Han, in the instant claim, is the same as that in claim 1 above.   
Both Ebrahimi and Han disclose claim 9: further comprising performing control to cause the second control circuit to generate the second planned route that does not overlap the first planned route 15on the first screen at a time when the first control circuit detects the contact point (see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15 and col. 6 line 29-38 and see Han at least fig. 1- 30 and in particular fig. 10, 12, 17, 20, 25 & 27-30).
	Motivation for combining Ebrahimi and Han, in the instant claim, is the same as that in claim 1 above.   
Both Ebrahimi and Han disclose claim 10: wherein the mobile robot includes the 20second control circuit, the control method further comprising performing control to cause the first control circuit to (a5) transmit, when the first control circuit determines that the camera image does not include the cleaner, a first command for making a velocity of the 25cleaner lower than a velocity for cleaning operation to the 138second control circuit (see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15 and col. 6 line 29-38 and see Han at least fig. 1- 30 and in particular fig. 10, 12, 17, 20, 25 & 27-30).
	Motivation for combining Ebrahimi and Han, in the instant claim, is the same as that in claim 1 above.   
Both Ebrahimi and Han disclose claim 11: further comprising performing 5control to cause the first control circuit to (a6) transmit, when the first control circuit determines that the camera image taken by the camera after the (a5) includes the mobile robot, cancellation of the first command to the second control circuit to return the velocity of the 10cleaner to the velocity for cleaning operation (see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15 and col. 6 line 29-38 and see Han at least fig. 1- 30 and in particular fig. 10, 12, 17, 20, 25 & 27-30).
	Motivation for combining Ebrahimi and Han, in the instant claim, is the same as that in claim 1 above.   
Both Ebrahimi and Han disclose claim 12: wherein the mobile robot further includes a first sensor that acquires a position of the 15mobile robot, the control method further comprising performing control to cause: (a7) the first control circuit to acquire, when the first control circuit determines that the camera image does not include the cleaner, a position of the cleaner 20main body detected by the first sensor from the second control circuit; and (a8) the first control circuit to display, on the display, a second screen having a direction in which the cleaner main body is present superimposed on the camera 25image (see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15 and col. 6 line 29-38 and see Han at least fig. 1- 30 and in particular fig. 10, 12, 17, 20, 25 & 27-30).
	Motivation for combining Ebrahimi and Han, in the instant claim, is the same as that in claim 1 above.   
Both Ebrahimi and Han disclose claim 13: further comprising performing control to cause the first control circuit to remove, when 5the first control circuit determines that the camera image includes the cleaner after the (a8), display of the direction in which the cleaner main body is present, the direction being superimposed on the camera image (see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15 and col. 6 line 29-38 and see Han at least fig. 1- 30 and in particular fig. 10, 12, 17, 20, 25 & 27-30).
	Motivation for combining Ebrahimi and Han, in the instant claim, is the same as that in claim 1 above.   
Both Ebrahimi and Han disclose claim 14: A control method of a mobile robot using a terminal apparatus, the terminal apparatus including a camera, a display that displays a display screen including a mobile robot that autonomously travels, and a first control circuit, the cleaner including a cleaner main (see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15 and col. 6 line 29-38 and see Han at least fig. 1- 30 and in particular fig. 10, 12, 17, 20, 25 & 27-30).
	Motivation for combining Ebrahimi and Han, in the instant claim, is the same as that in claim 1 above.   
Both Ebrahimi and Han disclose claim 15: A control system of a mobile robot comprising: a terminal apparatus; and a mobile robot that is controlled with the terminal apparatus, 20the terminal apparatus including a camera, a display that displays a display screen including the mobile robot that autonomously travels, and a first control circuit, 25the mobile robot including a second control 141circuit, the first control circuit including (al) a communication unit that acquires a first planned route of the mobile robot,  5(a2) a presentation unit that displays, on the display, a first screen having the first planned route superimposed on a camera image taken by the camera, and (a3) an input detection unit that detects 10a contact point on the display on which the first screen is displayed, the second control circuit including an information generator that generates a second planned route of the mobile robot that travels 15through (see Ebrahimi at least fig. 1 and col. 3 line 60- col. 4 line 15 and col. 6 line 29-38 and see Han at least fig. 1- 30 and in particular fig. 10, 12, 17, 20, 25 & 27-30).
	Motivation for combining Ebrahimi and Han, in the instant claim, is the same as that in claim 1 above.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on 9-9:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663